Citation Nr: 0622448	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  05-23 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 until 
November 1973.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2004 
rating decision by the North Little Rock, Arkansas, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied the benefits sought on appeal.  In April 2006, the 
undersigned Acting Veterans Law Judge conducted a travel 
board hearing regarding the issue on appeal.


FINDING OF FACT
 
The competent evidence of record does not establish that the 
veteran has hepatitis C that is related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.301, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  In order 
to establish service connection for a claimed disorder, the 
following must be present: (1) Medical evidence of a current 
disability; (2) Medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) Medical evidence of a connection between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that a disease was 
incurred in service.  38 C.F.R. § 3.303(d).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where the 
evidence, regardless of its date, shows that the veteran had 
a chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to the condition 
as to which lay observation is competent.  Savage v. Gober, 
10 Vet. App. 488, 498 (1997). 

"Where the determinative issue involves medical causation or 
a medical diagnosis, competent medical evidence ... is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992). 

The veteran asserts that his current diagnosis of hepatitis C 
is related to an in service diagnosis of hepatitis.  VA 
clinic records confirm that the veteran has a current 
diagnosis of hepatitis C.  

During the April 2006 hearing, the veteran stated that while 
on Christmas leave in 1972, the veteran was diagnosed, by his 
private physician, with hepatitis.  However, the veteran's 
service medical records, dated January 1973, state that 
hepatitis was ruled out.  At that time, the veteran was 
complaining of tiredness, nausea, and extreme fatigue.  The 
examiner stated that jaundice was not apparent and ruled out 
hepatitis.  The 1973 separation exam is also negative for 
complaints of, treatment of, or findings of hepatitis or 
hepatitis C.  

In a November 2003 statement, the veteran stated he had used 
intravenous drugs and engaged in high-risk sexual activity.  
He denied using intranasal cocaine, having had hemodialysis, 
having any tattoos or body piercings, sharing toothbrushes or 
razor blades, having had acupuncture with non-sterile 
needles, or being exposed to contaminated blood or fluid.  He 
also stated that he had had blood transfusions in 2000 and 
2003.  However, during the April 2006 hearing, the veteran 
stated that he was exposed to contaminated blood while in 
service, specifically through cut fingers and smashed hands.  
The veteran's entrance exam, dated December 1971, noted that 
the veteran had syphilis one year prior to entering active 
service.  

The veteran has stated that hepatitis C was first noted on 
his medical records in 2000, but the veteran has asserted 
that this diagnosis of hepatitis C is related to his in 
service diagnosis of hepatitis.  The veteran also submitted 
several lay statements noting that he was diagnosed with 
hepatitis over the 1972 Christmas break.  Additionally, a 
statement from a service mate noting that he and the veteran 
both contracted hepatitis C while serving in Germany is of 
record.  
  
However, the competent evidence of record does not support 
the veteran's contentions that he developed hepatitis C in 
service.  As previously noted, the service medical records 
specifically ruled out hepatitis.  VA clinic records do note 
the presence of hepatitis C but do not provide competent 
evidence of an association between the disorder and the 
veteran's active military duty.  A February 2004 VA exam 
notes that the veteran contracted hepatitis C in 1972.  
However, this statement appears to be based on the veteran's 
statements.  There is no evidence of record noting a 
diagnosis of hepatitis or hepatitis C in 1972 or at any time 
period during the veteran's active service.

Clearly, the medical evidence of record does not establish a 
nexus between the diagnosed hepatitis C and the veteran's 
active military duty.  Hepatitis C was first diagnosed many 
years after the veteran's separation from active military 
duty, and this disability has not been shown to be associated 
with his service in any way.  Consequently, the preponderance 
of the evidence is against the veteran's claim for service 
connection for hepatitis C, and the reasonable doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b).  

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See letters from RO 
to the veteran (Oct. 2003, Feb. 2005).  As such, VA fulfilled 
its notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal is harmless 
because the preponderance of the evidence is against the 
appellant's claim for service connection, and any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  Therefore, the Board finds no lapse in 
compliance with Dingess. 

Remanding this case to the RO for further VCAA development 
would be an essentially redundant exercise and would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the Board finds that no prejudice to the veteran will result 
from an adjudication of his claim in this decision. 

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's VA and service medical records have been 
associated with the claim's file.  Additionally, absent a 
minimal showing by competent evidence that the veteran's 
hepatitis C is related to event(s) in service, VA has no duty 
to obtain a medical opinion in this case.  Wells v. Principi, 
326 F.3d 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 
Vet. App. 512, 516 (2004).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for hepatitis C is denied.




____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


